Monks, J.
On January 13, 1909, the court below, upon appellant’s petition, appointed three appraisers under §111 of the act of 1905, concerning municipal corporations (Acts 1905 pp. 219, 292, §8716 Burns 1908), to reassess benefits to his real estate on account of a certain street improvement. On January 21, 1910, appellant objected and excepted to the appointment of said appraisers, on the ground that they were not “disinterested freeholders, as required by said §111,” and asked the appointment of appraisers “who are wholly disinterested.” The court overruled said objection, for the reason that it “was made too late.” It is not necessary to determine as to the correctness of this ruling of the court, for the reason that before the appraisers made their report the part of §111 of the act of 1905, supra, under which they were appointed was repealed, without a saving clause, by the act of 1909 (Acts 1909 p. 412, §4) which amended said §111. After March 8, 1909, when said act of 1909 took effect, said appraisers had no power to reassess the benefits to said real estate, or to proceed further under the provisions so repealed. Taylor v. Strayer (1906), 167 Ind. 23, 28, 119 Am. St. 469, and cases cited; Zintsmaster v. Aiken (1909), 173 Ind. 269 and cases cited; Kohr v. Town of North Manchester (1911), ante, 286.
The action of the court in overruling the objection to said appraisers, even if erroneous, was harmless, because they never made any valid reassessment of said benefits.
The other questions in this ease are the same as those in the cases of Kohr v. Town of North Manchester, supra, and *701Spitzer v. Town of North Manchester (1911), ante, 703, and upon the authority of those eases we hold that the court did not err in its ruling against appellant on such questions.
The judgment is therefore affirmed.